MEMORANDUM **
Dannie Lee Butler, a California state prisoner, appeals pro se from the district court’s summary judgment in Butler’s 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his safe living conditions by refusing to provide him with permanent single-cell status. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment to defendants on Butler’s Eighth Amendment claim because Butler failed to raise a triable issue of fact as to whether prison staff were deliberately indifferent to his safety by refusing to grant him permanent single-cell status based on his assertion that he has a history of predatory behavior and is prone to causing fights. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (to succeed on an Eighth Amendment claim for failure to protect an inmate from violence, the inmate must show that he was incarcerated under conditions posing a “substantial risk of serious harm” and that a prison official displayed deliberate indifference to that risk).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.